Case 1:17-cr-00742-SOM Document 140 Filed 09/24/19 Page 1 of 4   PageID #: 1785




 GARY G. SINGH 6543
 700 Bishop Street, Suite 2000
 Honolulu, Hawaii 96813
 Tel: (808) 529-0626
 Fax: (808) 529-0627
 Email:gary@garysinghlaw.com

 CLARENCE S. K. KEKINA 6170
 1357 Beretania Street
 Honolulu, Hawaii 96814
 Tel: (808) 892-9093
 Email: clay@claykekinalaw.com
 Attorneys for Defendant
 MELVYN GEAR

              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,             )   CR. NO. 17-00742-SOM
                                        )
                   Plaintiff,           )   DEFENDANT MELVYN
                                        )   GEAR’S SENTENCING
       vs.                              )   STATEMENT; CERTIFICATE
                                        )   OF SERVICE
  MELVYN GEAR,                          )
                                        )   Sentencing Date: 9/25/19
                   Defendant.           )   Time: 1:30 p.m.
                                        )   Judge: Hon. Susan Oki
                                        )           Mollway
                                        )
                                        )
                                        )
Case 1:17-cr-00742-SOM Document 140 Filed 09/24/19 Page 2 of 4   PageID #: 1786




     DEFENDANT MELVYN GEAR’S SENTENCING STATEMENT

       Defendant Melvyn Gear, by and through his attorneys, Gary

 G. Singh and Clarence S. K. Kekina hereby submits this Sentencing

 Statement. Defendant Gear has no objection to or corrections to

 the factual statements in the Pre-sentence investigation report filed

 on August 22, 2019. Defendant Gear reserves the right to present

 arguments at the sentencing hearing for a downward variance to

 the recommended sentence.

       If the Court is inclined to follow the recommended sentence

 then Defendant Gear requests that the Court permit his self-

 surrender 180 days or six months from the date of sentencing, to

 permit him to finish taking care of his business affairs including

 assisting employees finding alternative employment or to assist his

 wife and others keeping the business going and profitable such that

 no employees lose their jobs.

       Defendant Gear has been out on a signature bond since his

 release at the outset of the case. Additionally, during the life of the



                                     -2-
Case 1:17-cr-00742-SOM Document 140 Filed 09/24/19 Page 3 of 4   PageID #: 1787




 case he has been out of State and even out of Country and has not

 missed any Court dates and is clearly not a flight or other risk. It is

 in his best interests to surrender, and he will, as he has

 demonstrated, follow this Court’s every order.

       DATED:     Honolulu, Hawaii, September 24, 2019.



                                    /s/ Clarence S. K. Kekina
                                    ________________________________
                                    CLARENCE S. K. KEKINA
                                    GARY G. SINGH
                                    Attorneys for Defendant
                                    MELVYN GEAR




                                     -3-
Case 1:17-cr-00742-SOM Document 140 Filed 09/24/19 Page 4 of 4      PageID #: 1788



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,                ) CR. NO. 17-00742-SOM
                                           )
                     Plaintiff,            ) CERTIFICATE OF SERVICE
                                           )
        vs.                                )
                                           )
  MELVYN GEAR,                             )
                                           )
                     Defendant.            )
                                           )

                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he served a copy of the foregoing

 on the following parties by email, delivered as follows:

       Served Electronically through CM/ECF:

       MARSHALL H. SILVERBERG
       Assistant U.S. Attorney
       marshall.silverberg@usdoj.gov

       Kevin S. Teruya
       U.S. Probation Officer
       Honolulu, HI 96850
       kevin_teruya@hip.us.courts.gov


       DATED:       Honolulu, Hawaii, September 24, 2019.

                                       /s/ Clarence S. K. Kekina
                                       ________________________________
                                       CLARENCE S. K. KEKINA
                                       GARY G. SINGH
                                       Attorneys for Defendant
                                       MELVYN GEAR
